Citation Nr: 1545594	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for septicemia, to include as due to herbicide exposure.

4.  Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.

5.  Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, Type II.

8.  Entitlement to an initial rating in excess of 10 percent for prostatitis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetes mellitus and prostatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Relevant to the claim for service connection for a gastrointestinal disorder, the Board observes that the RO characterized such disorder as gastroesophageal reflux disorder (GERD).  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for a gastrointestinal disorder.

The Board notes that, in August 2015 and September 2015, new evidence was added to the record pertaining to the evaluation of the Veteran's diabetes mellitus, including an August 2015 VA examination and VA treatment records, and the Veteran has not submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  As this evidence is pertinent to the Veteran's claim for an initial rating in excess of 10 percent for diabetes mellitus, such evidence must be considered by the AOJ in the first instance.  

However, with regard to the Veteran's claims for service connection for a thyroid disorder, a gastrointestinal disorder, and septicemia decided herein, the Board notes that the additional VA treatment records do not pertain to those claims.  Specifically, the additional VA treatment records merely reflect continued diagnoses and ongoing treatment of gastrointestinal disorders and a thyroid disorder, which is duplicative and redundant of the medical evidence of record at the time of the November 2014 supplemental statement of the case.  Furthermore, the additional VA treatment records are not pertinent to the issue of entitlement to service connection for septicemia as they do not show complaints, findings, or diagnoses referable to such claimed disorder.  Therefore, the newly received records are irrelevant to the claims decided herein and, as such, no prejudice results to the Veteran in the Board proceeding with a decision on such matters at this time.  Id.  Furthermore, as the Veteran's remaining claims are being remanded, the AOJ will have an opportunity to consider the additional evidence in the readjudication of such claims. 

The Board notes that the Veteran filed a claim for entitlement to a TDIU in August 2015 in which he alleged that his diabetes mellitus and prostatitis rendered him unemployable.  When evidence is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, as the Veteran has alleged that he is unemployable due, in part, to his diabetes mellitus, which is currently on appeal, the issue of entitlement to a TDIU has been raised in connection with such claim.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for an increased rating, it has been listed on the first page of this decision.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a thyroid disorder, gastrointestinal disorder, and septicemia are decided herein.  The remainder of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  A thyroid disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's exposure to herbicides.

3.  A gastrointestinal disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's exposure to herbicides, and a malignant tumor did not manifest within one year of his service discharge.

4.  At no time during, or prior to, the pendency of the claim has the Veteran had a current diagnosis of septicemia.  



CONCLUSIONS OF LAW

1. The criteria for service connection for a thyroid disorder are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for septicemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2009 and June 2009 letters, sent prior to the initial unfavorable decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board notes that private treatment records from St. Francis Hospital and Dr. D.E. have not been associated with the record.  Although the Veteran provided the necessary authorization for release of treatment records, and the AOJ attempted to obtain those records, St. Francis Hospital responded that those records had been destroyed.  Additionally, Dr. D.E. did not respond to the request for records.  In June 2009, the Veteran was advised that the AOJ was not able to obtain these records.  The Veteran responded that he did not have them.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

The Board notes that the Veteran has not been afforded a VA examination in connection with his claims for service connection for a thyroid disorder, a gastrointestinal disorder, or septicemia; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination or opinion is not necessary with respect to the claims decided herein.  With regard to the Veteran's claims for service connection for a thyroid disorder and a gastrointestinal disorder, the Board notes that the Veteran has generally alleged that there is no way to determine that his thyroid disorder and gastrointestinal disorders are not the result of his exposure to herbicides, including Agent Orange, during active service.  However, the Veteran's service treatment records are completely silent as to any complaints or symptoms associated with either a thyroid disorder or a gastrointestinal disorder.  Furthermore, the record does not contain any competent evidence suggesting a causal relationship between his currently-diagnosed thyroid disorder or gastrointestinal disorder and his military service, to include his exposure to herbicides.  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For all of these reasons, the evidence does not indicate that the Veteran's thyroid disorder or a gastrointestinal disorders may be related to active service, to include his exposure to herbicides, such as to require an examination, even under the low threshold of McLendon.

Furthermore, with regard to the Veteran's claim for service connection for septicemia, and as will be discussed in greater detail below, the evidence of record does not show a current diagnosis of septicemia either during or prior to the pendency of the claim.  In fact, the Veteran's VA treatment records are silent for any complaints of symptoms associated with septicemia.  Therefore, as there is no evidence of current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, to include malignant tumors, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record indicates that the Veteran served in the Republic of Vietnam during the Vietnam era.  A presumption exists for Veterans who served in Republic of Vietnam during the Vietnam era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Specifically, if a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

Even though a disease is not included on the list of presumptive diseases associated with herbicide exposure, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Thyroid Disorder and Gastrointestinal Disorder

The Veteran contends that both his thyroid disorder and gastrointestinal disorders are a result of his exposure to herbicide, including Agent Orange, while serving in the Republic of Vietnam.  See VA Form 9, February 2014.

As to the first element of service connection, the Veteran's post-service treatment records reflect a diagnosis of hyperthyroidism in March 1994.  The March 1994 treatment note indicates that hyperthyroidism was a recent diagnosis.  In May 1994, the Veteran underwent radioactive iodine treatment for his hyperthyroidism.  The Veteran's VA treatment records indicate that, following the radioactive iodine treatment, the Veteran's diagnosis was hypothyroidism, and that he was on medication to control that disorder.  See VA Primary Care Physician Note, October 2014.  Thus, the Board finds that the Veteran has a current diagnosis of a thyroid disorder, and the first element of service connection is met as to this claim.

With regard to a gastrointestinal disorder, the Veteran's post-service treatment records reflect diagnoses of GERD, a gangliocytic paraganglioma of the duodenum, carcinoid tumors of the gastrointestinal tract, colonic polyps, gastric polyp, and gastritis.  See VA Surgery Consult, August 2014.  Thus, the Board finds that the Veteran has multiple current diagnoses of gastrointestinal disorders, and the first element of service connection is met as to this claim.

As noted above, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses referable to a thyroid disorder or a gastrointestinal disorder.  Additionally, the Veteran has never stated that symptoms associated with a thyroid disorder or a gastrointestinal disorder began while he was in-service.  Instead, with regard to his thyroid disorder, the Veteran's only contention is that his hyperthyroid condition, which was identified in 1994, was a result of his exposure to herbicides in the Republic of Vietnam.  See VA Form 9, February 2014.  Furthermore, with regard to his gastrointestinal disorders, the Veteran argues that they are related to his exposure to herbicides.  As the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Thus, the in-service element of the claims is met.

As to the nexus element of service connection, the Board notes that service connection can be established on a direct basis, as well as a presumptive basis.  With regard to presumptive service connection, the Veteran has never alleged that his thyroid disorder or gastrointestinal disorders manifested to a compensable degree within one year from separation from active duty service, or that his symptoms began in service and that the continued to the present.  In fact, private treatment records show that hyperthyroidism was not diagnosed until 1994, and the Veteran has indicated that his gastrointestinal problems began in 2000.  See Letter from Veteran and his spouse, January 2009.  Moreover, other than his carcinoid tumors of the gastrointestinal tract, which are malignant tumors, the Veteran's thyroid disorder and gastrointestinal disorders are not among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  However, as noted previously, such tumors were not diagnosed within one year of the Veteran's service discharge and he has not alleged a continuity of symptomatology.  Thus, the provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a) do not apply as to these claims, and the Board finds that presumptive service connection is not warranted for a thyroid disorder or gastrointestinal disorder.

The Board further notes that thyroid disorders and gastrointestinal disorders are not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee, supra.

With regard to direct service connection, there is no probative evidence or opinion of record that suggests a nexus between any incident in service, to include exposure to herbicides, and the Veteran's thyroid disorder or gastrointestinal disorders.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative have intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's thyroid disorder or gastrointestinal disorders and his military service and presumed exposure to herbicides, and the Veteran's mere conclusory generalized statements that exposure to herbicides may have caused his thyroid disorder and/or gastrointestinal disorders are insufficient to require the Secretary to provide an examination.  See Waters, supra; McLendon, supra.

In this regard, the Board notes that lay witnesses are competent to provide testimony or statements concerning symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.

In the instant case, the Board finds that the lay statements of record do not provide probative evidence in support of these claims.  The medical matters of the diagnosis and etiology of a thyroid disorder or a gastrointestinal disorder are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of a thyroid disorder or a gastrointestinal disorder are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the endocrine and gastrointestinal systems and the impact exposure to herbicides have on such systems.  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to either diagnosis or medical nexus have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for thyroid gastrointestinal disorders is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for thyroid and gastrointestinal disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Septicemia

With regard to the claim for service connection for septicemia, the Board notes that the Veteran's service treatment records are silent for a diagnosis of septicemia.  Furthermore, a review of the Veteran's post-service private and VA treatment records fails to reveal such a diagnosis.  In his February 2009 informal claim for service connection, the Veteran stated that he was treated for prostatitis and septicemia in August 1993.  See VA Form 21-4138, Statement in Support of Claim, February 2009.  In his February 2014 substantive appeal, the Veteran stated that he did not have records showing that he was diagnosed with septicemia, but that his wife, a registered nurse, could provide "details of symptoms when I had it."  However, she has not done so to date.  The Board notes that the Veteran has not submitted or identified any treatment record indicating a current diagnosis or recurrent symptoms of septicemia.

The Board finds that service connection for septicemia cannot be established as the Veteran does not have a current disability during the pendency of his claim. Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.   See McClain, supra; Romanowsky, supra.  In this regard, there is no evidence of a diagnosis of septicemia of record.  Furthermore, even if the Veteran had been diagnosed with such disease in 1993 as he has reported, he filed his current claim in February 2009.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to the Veteran's filing of a claim.  (Emphasis added).  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have results in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Furthermore, as for any assertions by the Veteran and/or his representative as to the diagnosis of septicemia, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of septicemia is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis of septicemia is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the diagnosis of septicemia requires specialized testing such as a blood test.  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.  The Board acknowledges that the Veteran has reported that his spouse, a registered nurse, could speak to the diagnosis of such disease; however, to date, she has not done so.   

Therefore, based on the foregoing, the Board finds that service connection for septicemia is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for septicemia.  As such, that doctrine is not applicable as to that issue, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a thyroid disorder is denied.

Service connection for gastrointestinal disorders is denied.

Service connection for septicemia is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Basal Cell and Squamous Cell Carcinoma

With regard to the Veteran's claims for service connection for basal cell carcinoma and squamous cell carcinoma, he alleges that such disorders are a result of his exposure to herbicides, specifically Agent Orange, while serving in the Republic of Vietnam.  In support of his claim, the Veteran submitted an Internet article discussing the relationship between exposure to herbicides and the increased risk of developing non-melanoma invasive skin cancer.

The Board notes that basal cell and squamous cell carcinomas are not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee, supra.

VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

To date, the Veteran has not been afforded a VA examination to address the nature and etiology of his basal cell and squamous cell carcinomas.  With regard to the first element of the McLendon criteria, the Board notes that the Veteran's VA treatment records reflect treatment for both basal and squamous cell carcinoma.  Furthermore, with respect to the second element, as the Veteran's DD-214 indicates that he served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange, coincident with such service.  As to the third element, in support of his claim, the Veteran submitted an article in May 2014 that discussed a recent study that found an increased risk of non-melanoma invasive skin cancer among Veterans that served in the Republic of Vietnam was higher that the risk among similar-aged men in the general population.  Based on this evidence the Board finds that the third element in the McLendon analysis is met.  Finally, as the evidence of record is insufficient to make a decision on the Veteran's claims for service connection for basal cell and squamous cell carcinoma, the Board finds that the Veteran should be afforded a VA examination to address the nature and etiology of his basal cell and squamous cell carcinomas.

The Board notes that, while the article submitted by the Veteran discusses an increased risk of non-melanoma invasive skin cancer for veterans exposed to herbicides in the Republic of Vietnam, these documents contain no information specific to this Veteran's basal cell or squamous cell carcinomas and, hence, are not probative of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

Therefore, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his basal cell and squamous cell carcinomas.

Bilateral Hearing Loss

With regard to the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination so as to determine the current nature and severity of his bilateral hearing loss.  In this regard, he was most recently afforded a VA examination in September 2009, and in a December 2012 statement, the Veteran indicated that his symptoms have increased in severity.  Specifically, he stated that he was told that he needed hearing aids.  Additionally, the Veteran's VA treatment records show that he underwent an audiologic evaluation in June 2013.  While the VA treatment record from the evaluation notes mild sloping to moderately severe sensorineural hearing loss at 4000 Hertz (Hz) to 8000 Hz in the right ear, and mild sloping to profound mixed hearing loss in the left ear, and excellent word recognition ability, the precise audiometric findings were not provided.  The examiner indicated that he was a candidate for a hearing aid in his left ear.  

Therefore, due to the length of time since the Veteran's last examination, as well as the evidence suggesting that his bilateral hearing loss symptomatology may have increased in severity since the September 2009 examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Diabetes Mellitus

With regard to the Veteran's claim for an initial rating in excess of 10 percent for diabetes mellitus, as noted in the Introduction, since the November 2014 supplemental statement of the case, new evidence has been added to the record without a waiver of AOJ consideration.  This new evidence consists of VA treatment records dated after the November 2014 supplemental statement of the case, as well as an August 2015 VA examination assessing the nature and severity of the Veteran's service connected diabetes mellitus.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will be first reviewed at the AOJ so as to not deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Diasbaled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statutes of the case or supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Accordingly, this matter must be remanded in order for the AOJ to consider the additional evidence received since the November 2014 supplemental statement of the case.

Prostatitis

With regard to the Veteran's claim for an initial rating in excess of 10 percent for prostatitis, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  As noted in the Introduction, in a January 2014 rating decision, the RO granted the Veteran's claim for service connection for prostatitis and assigned a 10 percent rating, effective February 18, 2009.  Thereafter, in February 2014, the Veteran entered a notice of disagreement as to the initially assigned rating.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case as to this issue is necessary.  Manlincon v. West, supra.  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

Finally, with regard to the Veteran's claim for a TDIU, the Board finds that that issue is inextricably intertwined with the issue of entitlement to an initial rating in excess of 10 percent for service-connected diabetes mellitus and prostatitis.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the initial rating issues.

All Claims

In light of these matters being remanded, the AOJ should associate any updated VA treatment records dated from July 28, 2015, with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an initial rating in excess of 10 percent for prostatitis.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims remaining on appeal.  VA treatment records dated to July 28, 2015, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed basal cell and squamous cell carcinomas.  All indicated tests and studies should be undertaken.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's basal cell or squamous cell carcinomas are related to his military service, to include his exposure to herbicides while serving in the Republic of Vietnam.

The examiner should consider all evidence of record, including lay statements and medical records, to include the article submitted by the Veteran indicating a relationship between herbicide exposure and non-melanoma invasive skin cancer among veterans that served in the Republic of Vietnam.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his daily life and employability.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the November 2014 supplemental statement of case, to specifically include VA treatment records and an August 2015 VA examination report referable to the Veteran's diabetes mellitus.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


